Citation Nr: 1400637	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 

2.  Entitlement to an evaluation in excess of 30 percent for status-post fracture degenerative joint disease of the first metatarsophalangeal joint of the first right toe. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to November 1973.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, declined to reopen the Veteran's claim of entitlement to service connection for a right hip disability and continued the 30 percent disability evaluation for the right toe disability.  

In December 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The issue of an increased rating for the right toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claim for service connection a right hip disability; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the May 2006 rating decision when viewed in conjunction with all the evidence of record does not raise a reasonable possibility of substantiating the claim of service connection for a right hip disability and need not be considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied the claim for service connection for a right hip disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2009, prior to the April 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, although the February 2009 letter outlined the criteria for establishing service connection, it did not directly address the criteria for reopening the previously denied claim for service connection for a right hip disability or information concerning why the claim was  previously denied.  However, during the December 2012 hearing, the undersigned specifically apprised the Veteran of these criteria and discussed with him the evidence that was necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial.  The Veteran expressed understanding of these factors.  Notably, neither the Veteran nor his representative has asserted any prejudice in the notification requirements.  Therefore, as the Veteran had actual knowledge of the criteria required under Kent, the Board finds that he has been adequately informed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a right hip disability.  Accordingly, VA has no further duty to assist him in the development of his claim.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the December 2012 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

In a May 2006 rating decision, the RO, in relevant part, denied service connection for a right hip disability.  The Veteran filed a timely notice of disagreement in November 2006 and a statement of the case was issued in December 2006.  Although the Veteran filed a timely VA Form 9, Appeal to Board of Veterans' Appeals in January 2007, he indicated that he was only appealing the issue of service connection for a skin disorder (which was also the subject of the May 2006 rating decision and December 2006 statement of the case).  Accordingly, the Board finds that the May 2006 rating decision with regard to the issue of service connection for a right hip disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The claim of entitlement to service connection for a right hip disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).   
The Veteran filed this application to reopen his claim in December 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.   While service treatment records were negative for any mention of a right hip disability, the post-service medical records showed the Veteran's complaints of right hip pain.  In denying the claim for service connection in May 2006, the RO noted that the Veteran's service treatment records were negative for any treatment during service, and his post-service treatment records were likewise negative for a diagnosis or findings of a disability.  

The Board notes that the Veteran's claim for right hip was initially adjudicated on a direct basis, i.e. due to service, and he now asserts that his right hip disability is secondary to service-connected right toe disability.  The Board observes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

To reopen the claim, the new evidence must show that the Veteran has a right hip disability related to service and/or service-connected right toe disability.  
  
The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records which do not show any treatment or diagnosis of a right hip disability.   The Veteran, himself, testified that he does not have a diagnosis of a right hip disability.  See Hearing Transcript, page 10.  Notably absent is any evidence even indicating, much less showing, that the Veteran has a right hip disability that is related to service or a service-connected disability.  Without such evidence, the claim for service connection for a right hip disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a right hip disability is denied.


REMAND

As to the claim for an increased rating for the right toe disability, the Board finds that additional development is warranted in this case before a decision may be rendered.  During his December 2012 hearing, the Veteran testified that he received treatment for his right toe at the VA Medical Center in Dallas where he was treated with various medications.  See Hearing Transcript, page 5.  Review of the Veteran's paper and electronic claims folders shows that the most recent VA treatment records associated with the appeal is dated in December 2011.  Therefore, on remand, all outstanding VA medical records must be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


